Blackburn, Judge,
concurring specially.
I concur with the judgment reached by the majority; however, I would affirm this case based on the trial court’s rationale, rather than that expressed in the majority.
In the present case, the defendant filed a two-page document entitled motions filed on behalf of defendant which clearly set forth his demand for speedy trial in bold and all capital letters. Thereafter, the trial court held a hearing on defendant’s motion for discharge and acquittal pursuant to his speedy trial request. The trial court determined that after defendant’s motion for speedy trial was filed on August 6, 1992, no criminal jury was impaneled during the remainder of the April 1992 term of court. The trial court also determined that one criminal jury was impaneled during the third week of the October 1992 term of court. The trial court held that as defendant’s motion for discharge and acquittal was filed during the court’s April 1993 term of court, it was premature pursuant to our analysis in Smith v. State, 199 Ga. App. 771 (406 SE2d 118) (1991). I agree and would affirm on that basis.